Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 07/26/2019:
Claims 127-148 (for a total of 22) have been examined.
Claims 1-126 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Information Disclosure Statement
1.	The IDS statements filed on 12/09/2019, 12/09/2019, 02/08/2020 objected to because of the following informalities: 
this IDS statements have been filed in a format different from the “Form 1449/PTO” format, which causes the complete search through all the references of the IDS statements via the IDS Viewer or other US PTO EAST search to be performed significantly time consuming. 


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 127-148 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	The term "prior/prior to initiation of turning maneuver" in claims 127 and 138 is a relative term which renders the claim indefinite. The term "prior/prior to initiation of turning maneuver" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It is unclear what a priority of, or how that priority is set or determined, or how exactly close to, or before, or prior to the claimed “initiation of the turning maneuver” (timewise and/or distance wise) the claimed “actuator of an active suspension system” should be “actuated to induce roll in at least a portion of the vehicle,” so the claimed/specified “actuating an actuator of an active suspension system to induce roll in at least a portion of the vehicle” to be considered, or executed, or established, or physically performed (timewise and/or distance wise)  as “prior to initiation of the turning maneuver,” which renders the claims indefinite. Clarification is required. 
	For the purpose of this examination, and in view of the specification, particularly in view of Para [0190] of the published specification, the corresponding limitation(s)/feature(s) in the claims will be interpreted as the following: 
in claim 127 – “… prior to initiation of the turning maneuver, in accordance with a certain distance before the turn begins, or a degree to which the vehicle rolls, or an interval preceding the turn, set by an occupant or selected by the controller based on speed of the vehicle and/or magnitude of the turn based on rules established prior to the turn, actuating an actuator of an active suspension system to induce roll in at least a portion of the vehicle, wherein a degree of the induced vehicle roll is based at least in part on the expected magnitude of the turning maneuver and/or an operating speed of the vehicle;” 
in claim 138 – “… upon determining that the vehicle is operating in the autonomous mode and prior to initiation of the turning maneuver, in accordance with a certain distance before the turn begins, or a degree to which the vehicle rolls, or an interval preceding the turn, set by an occupant or selected by the controller based on speed of the vehicle and/or magnitude of the turn based on rules established prior to the turn: actuating an actuator of an active suspension system to induce roll in a portion of the vehicle.”
1.1.2	Claims 128-137 and 139-148 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
Allowable Subject Matter
1.	Claims 127 and 138 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 128-137 and 139-148 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662